 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCorporacion de Servicios Legales de Puerto RicoandUnion de Abogados de Servicios Legales dePuerto Rico,Petitioner.Case 24-RC-6913June 30, 1988DECISION ON REVIEWBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn August 14, 1984, the Regional Director forRegion 24 administratively determined that the col-lective-bargaining agreement then in effect betweenthe Employer and the Intervenor, Union Indepen-diente de Trabajadores de Servicios Legales, cov-ering a combined unit of all the Employer's profes-sional and nonprofessional employees, constituted abar to the conduct of an election herein. Accord-ingly, she dismissed the instant petition.Thereafter, in accordance with Section 102.71 oftheNationalLabor Relations Board Rules andRegulations, the Petitioner filed a timely requestfor review,maintaining, inter alia, that the contractcannot bar its petition to represent only the Em-ployer's professional employees as those profession-al employees have never had the opportunity tovote for inclusion in a combined unit pursuant toSection 9(b)(1) of the Act.'The Board, by telegraphic order dated Novem-ber 21, 1984, granted the Petitioner's request forreview solely as to this issue and expressly invitedthe parties to brief the issue on review with par-ticular attention to the policies expressed inRetailClerks Local 324 (Vincent Drugs),144 NLRB 1247(1963), andPennsylvania Power & Light Co., 122NLRB 293 (1958), as compared with those ex-pressed inUtah Power & Light Co.,258NLRB1059 (1981), andWells Fargo Corp.,270 NLRB 787(1984), affd. 755 F.2d 5 (2d Cir. 1985).The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has carefully considered the entirerecord, including the briefs on review, and has de-cided to affirm the Regional Director's conclusioniSec 9(bXl) provides,inpertinent part, that the Board shall notdecide that any unit is appropriate for the purposesof collectivebargain-mg " . if such unit includes both professional employees and employ-ees who are not professional employees unless a majority of professionalemployeesvote forinclusion in such unit "To carryout the statutory requirement,the Board has adopted a spe-cial type ofself-determination procedure known as a Sonotone election,whereby the ballots used for the professional employees ask two ques-tions(1)whethertheydesire to be included in a group composed of non-professional employees;and (2)their choice with respect to a bargainingrepresentative SeeSonotoneCorp,90 NLRB 1236 (1950). Ifthe majorityof professionals vote"yes" on inclusion,theirvotesare counted withthose of thenonprofessionals;if the majority vote"no," their votes arecountedseparately to determinewhich labororganization,if any, theywant to represent them in a separate unit.that theexistingcollective-bargaining agreementbetween the Employer and the Intervenor consti-tutes a bar to the conduct of an election and, there-fore, that the petition must be dismissed.The basic factsare not indispute. From 1977 tothe date this petition was filed, the Employer andthe Intervenor have had successive collective-bar-gaining agreements that specifically included bothprofessional and nonprofessional employees in asingle bargaining unit.The then-current contract,executed on October 14, 1980, expired byits termson July 1, 1983, but was extended for an additional3 years by stipulation of the parties. The all-inclu-sive unit described in the contract was incorporat-ed by reference from the unit originally certified in1976 by the Puerto Rico Labor Relations Board(Junta de Relaciones del Trabajo de Puerto Rico).2It is undisputed that the Puerto Rico labor statutesdid not mandate any type of self-determinationelection before the combined unit was certified,and that none was held.In finding that the contract barred the electionpetition,theRegionalDirector relied on theBoard'sdecision inPennsylvania Power,supra, inwhich the petitioner sought to represent a profes-sional unit of engineers and scientists,and the em-ployer sought to include its junior engineers, inas-much as they also were professional employeeswho had never voted in a professional unit. Thejunior engineer classification, however, already wascovered by a contract between the employer andanother union in a unit that included professionalemployees.Although conceding the junior engi-neers were professionals,the Board excluded themfrom the unit sought on contract-bar grounds.3This policy was reaffirmed inVincentDrugs,supra, in which the Board distinguished the issue inthat case (the validity of an existing contract cover-ing a unit of both professionals and nonprofession-als that had been established by the parties) fromthe issue presented inLeedom v. Kyne,358 U.S. 184(1958) (whether a combined unit of professionalsand nonprofessionals could be established initially2The Boardwill recognize the validity of a state certification wherethe election procedure was free of irregularities and reflected the true de-sires of the employees See SrLuke'sHospitalCenter,221 NLRB 1314,1315-1316 (1976), enfd 551F 2d 476 (2d Cir.1976). The record in thiscase does not disclose the circumstances under which the parties becamesubject to the jurisdiction of the NationalLaborRelations Act2 122 NLRB at 294 fn 2. The Board found no merit in the contentionthat,because the junior engineers had never exercised their right to voteas professional employees under Sec.9(bxl) of the Act,the contract barrule did notapplyAccord:WestinghouseElectric Corp.,116 NLRB 1545,1546(1956),WestinghouseElectric Corp.,112 NLRB590, 592(1955), enfd.236 F.2d 939 (3d Cir 1956).See alsoS.SWhiteDentalMfg.Co,109NLRB 1117,1118 In.3 (1954) (petition for severance of professional em-ployees from mixed unit having previous bargaininghistory withemploy-er was filed at a time following expiration of the collective-bargauungagreement;election directed).289 NLRB No. 79 CORPORACION DE SERVICIOS LEGALESby the Board without first affording the profession-al employees a self-determination election).4In requesting that the parties brief the issue onreview, the Board was concerned thatUtah Power,supra,andWellsFargo,supra,may have under-mined the application of the contract-bar rule asapplied to a mixed professional-nonprofessional unitwhere a separate professional unit is sought. How-ever,a close reading of those cases has shown thatthe holding ofPennsylvania Power,supra, and itsforerunners has not been so eclipsed.Utah Powerinvolved the separate and distinctquestion of what is the appropriate unit in a decer-tification election where the recognized unit was amixed one of professionals and nonprofessionals. Indecertification elections,the voting unit generallymust be coextensive with the certified or recog-nized unit;5however,because the professional em-ployees had never had an opportunity to vote in aself-determination election as authorized by Section9(b)(1), the Board concluded that an exception tothe general rule was warranted and therefore theprofessionals by themselves could vote on contin-ued representation and it was not necessary thatthe election be conducted in the existing, all-inclu-sive unit.The factsof the instant case parallelUtah Poweronly insofaras it isthe professional employees herewho seek to take themselves out of the mixed unit.Thus, whileUtah Powerwould authorizethe Boardto entertain a decertification petition seeking a unitof only the professional employees, we find noth-ing in that opinion which suggests that such a peti-tionmaybe filed atanytime, evenduring theperiodofacollective-bargainingagreement.Indeed, the Board inUtah Powerobserved that thepetition there "was initiatedatanappropriatetime,"e although it cannot be determined from thedecision the status of the contract at the time of thefiling. In any event, if the Board inUtah Powerin-tended to remove the contract-bar rule as a impedi-ment in such cases, it surely would have done so ina more forthright manner, particularly in the faceofPennsylvania Powerand other authorities.Similarly,Wells Fargooffers no support for over-rulingPennsylvania PowerandVincent Drugs.That* 144 NLRB at 1253-1254. In VincentDrugs,the specific issue beforethe Boardwas whetherthe union had violated Sec. 8(bXIXA) and (2) ofthe Act byattempting to have a professional employee who had neverjoined the union discharged through use of the union-secunty clause in acontract covering a combined unit.6See generallyCampbell Soup Co.,111 NLRB 234 (1955).6 258 NLRBat 1061 fn 14(emphasis added),citingInternational Tele-phone& Telegraph Corp,159 NLRB 1757, 1764fn. 15 (1966),enfd. asmodified 382F 2d 366 (3d Or.1967) (professionals in mixed unit mayseek self-determination"at an appropriatetimeand in an appropriate pro-ceeding"). InITT;the Board noted that it was not an appropriate timefor professionals to seek a self-determination election becausethe employ-er there had not remedied its unfair labor practices.613case involved an interpretation of Section 9(b)(3),which bars the Board from certifying a mixed unitof guards and nonguard employees, or from certi-fying a union as the representative of a guard unionif the union admits nonguards as members. TheBoard specifically noted inWells Fargothat Sec-tion 9(b)(1) was inapplicable to that case, and thatitwould not read into Section 9(b)(3) the variouslegislativecomments directed toward Section9(b)(1) of the Act.7 IfWells Fargohas any perti-nence to the instant case, it actually buttresses theapplicability of the contract-bar doctrine here. Inenforcing the Board's conclusion inWellsFargothat the employer was privileged, following expira-tion of its collective-bargaining agreement with themixed guard union, to withdraw recognition, theSecond Circuit specifically noted the continuing vi-ability of the Board's decision inBurns DetectiveAgency,"that "[a]n employer who voluntarily rec-ognizes a mixed guard union may notdiscontinuethe relationship during thecontract period."9Finding contract-bar principles inapplicable tothe present case would be contrary to the Board'sgeneral approachtoward employers' voluntary rec-ognition of collective-bargaining representatives. Inamixed unit of professional and nonprofessionalemployees, as with most other units, an employerunder the general rules of voluntary recognitionneed only be satisfied that the union has the major-ity support of the entire unit.10 Board law hasnever intimated that an employer can predicatevoluntary recognition only on separate demonstra-tions of majority support from professionals andnonprofessionals.Moreover, as the Board explainedinVincent Drugs,the legislative history of Section9(b)(1) does not demonstrate an outright hostilitytovoluntarily recognizedmixed units.NeitherUtah PowernorWells Fargopresented any new evi-dence to impeach this earlier interpretation.We point out that in the instant case there werelegallyrecognizedopportunitiesduringthewindow periods in 1980 and again in 1983 in whichto file a timely petition. There is no evidence tosuggest that the professional employees were pre-cluded from availing themselves of those opportu-nities.Given thisbargaininghistory,we concludethat it is not unreasonable to defer the exercise ofthe professional employees' right of self-determina-tion untilthe end of the then-current contract.Further, we note that the contract-bar doctrine isbut another instance of the Board's striking an ac-commodation among three competing interests: the7 270 NLRBat 787-788 fn 6.8 134 NLRB 451 (1961)9Wells Fargo,supra,755 F2d at 10 (emphasis added)10 SeeGarment Workers v.NLRB,366 U.S. 731 (1961) 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfreedom of an employer and a union to enter into acollective-bargaining relationship, the stability ofbargaining relations once established, and employeefreedom of choice-all of which underlie the Act'sultimate goal of fostering industrial peace." Thus,i 1 The contract-bar doctrine was first articulatedinNationalSugar Re-fining Co.,10 NLRB 1410, 1415(1939).See alsoDeluxe Metal FurnitureCo.,121 NLRB 995 (1958),as modifiedby Leonard Wholesale Meats,136NLRB 1000(1962) (tune for filing petitions).The legislative history ofthe 1947 Taft-Hartley amendments shows that the amendments authoriz-mg employer and employee representation petitions (Sec. 9(c)(1XA) and(B))were not intended to affect the contract-bar rule The House bill,H.R. 3020,as reported,did not explicitly address the continuing applica-bility of the contract-bar doctrine,but the bill was attacked on thegrounds that it would effectively eliminate the rule and allow the proc-essing of a representation petition at any time.H. Rep.No. 245, 80thCong.1st Sess.88-89(1947) (minority report),reprinted in 1 LegislativeHistory of the Labor-Management RelationsAct of 1947, at 376-377(1959) (Leg Hist.).Sec. 9(c)(l) in the Senate bill, S. 1126,as reportedand passed by the Senate as an amendment to H.R.3020,referred to thefiling of petitions"in accordance with such regulations as may be pre-scribed by the Board" (ILeg. Hist. 245), and the Senate report expresslystated that nothing in Sec 9(c)(1)was intended to affect "the presentfor a limited period of time, employee choice as tounion representation is subordinated to the goal offostering the stability that can come about througha freely established bargaining contract. Accord-ingly, and inasmuch as Congress, in its enactmentof Section 9(b)(1) in 1947, said nothing to restrictthe application of the contract-bar doctrine, weconclude that it is applicable in this case, or per-haps more accurately, that this case does not con-stitute an exception to that established doctrine,and we affirm the Regional Director's dismissal ofthe petition.Board's rules of decisions with respect to dismissal of petitions by reasonof . . . an outstanding collective agreement as a bar to an election." S.Rep.No. 105, 80th Cong.,1stSess.25 (1947)."In other words," thereport explained,"the Boardcouldstilldismiss an employee oremployerpetition if a valid contract were still in effect." Id. It was the Senate lan-guage that was finally enacted(We note, of course,that in 1947 the barperiod was only 1 year.Itwas not until 1962,inGeneralCable Corp.,139NLRB 1123 (1962),that the Board extended the bar period to 3 years.)